DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
Claims 1-2 and 5-6 have been amended. The following claims 1-2 and 4-6 have been examined and are pending.
Response to Arguments
Applicant's amendments and arguments see pages 5-8, filed 12/10/2020 of remarks have been fully considered and are persuasive. In response to applicant’s arguments regarding the amended independent claims 1 and 5-6 after a complete search of the entire relevant prior art the examiner has determined the claims are in condition for allowance. The previous 103 rejections of claims 1-2 and 4-6 have been withdrawn.
Examiner’s Comments
The claims 1-2 and 4-6 are now in condition for allowance.
Allowable Subject Matter
Claims 1-2 and 4-6 are allowed.
This communication warrants No Examiner's Reason for Allowance, applicant's reply make evident the reasons for allowance, satisfying the “record as a whole” provision of the rule 37 CFR 1.104(e). Specifically, the substance of applicant's arguments filed on 12/10/2020 are 
None of the prior art of record, including the references cited in the Applicant's Information Disclosure Statement either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
The closest prior art made of record are:
Lalonde et al. (US 20050283836 A1) teaches a  method and system to verify active content in a server system include receiving a communication (e.g., an e-mail message or an e-commerce listing) that includes active content to be made accessible by the server system. A reference (e.g., a URL) within the active content is identified, the reference pointing to further data that is not included within the communication. This further data is to be retrieved when the active content is rendered. The reference is stored at the server system, and the further data, to which the reference points, is repetitively and periodically retrieved. Subsequent to each retrieval of the further data, a determination is made as to whether the further data is malicious. [0029].
Baker et al. (US 20080127343 A1) teaches a platform is disclosed that enables security monitoring and protection across a plurality of related telecommunications devices. The self-operating security platform of the present invention is based on a collection of security adapters that are tied together and are coupled with an orchestration engine that loads and executes workflow scripts. Workflow scripts have been used for business applications, but their usage in real-time telecommunications devices is relatively new. Each security adapter monitors a different aspect of the system for intrusions or other security threats. The specific security protection rules are taught to the security platform in a basic profile; as the security platform runs, it builds up the actual profile of how the telecommunications device performs in a normal state. In other words, the security platform "composes" new workflow scripts from basic workflow scripts. The self-expanding nature of the workflow enables the telecommunications device to learn the behavioral patterns of its users [paras 0007, 0048-0049 and 0051].
Barday (US 20170359387 A1) teaches data processing systems and methods, according to various embodiments, perform privacy assessments and monitor new versions of computer code for updated features and conditions that relate to compliance with privacy standards. The systems and methods may obtain a copy of computer code (e.g., a software application or a website) that collects and/or uses personal data, and then automatically analyzes the computer code to identify one or more privacy-related attributes that may impact privacy 
Ciu et al. (US 20140373087 A1) teaches aspects of the subject disclosure are directed towards detecting instances within a web application where code and data are not separated, e.g., inline code in the application. One or more implementations automatically transform the web application into a transformed version where code and data are clearly separated, e.g., inline code is moved into external files. The transformation protects against a large class of cross-site scripting attacks [paras 0023, 0026, 0047, 0051, 0059, 0063, and 0067].
Santos Luaces et al. (US 20140237447 A1) teaches method executed by a computer for automatically merging changes applied to a first modified program code of a program code and to a second modified program code of the program code, both modified program codes being electronically coded and comprising one or more items, the items being items of a specific programming language; the method comprising the steps of determining from each of the program code, the first modified program code and the second modified program code a 
Chiluvuri (US 20140337816 A1) teaches a method and system for creating a software application code comprising multiple Replaceable Self-Contained Components (RSCCs) is disclosed. In one embodiment, the method includes creating each RSCC by instantiating and initializing an object instance of a 
De et al. (US 20170300306 A1) teaches a method and computing device for generating an intermediate representation of received source code for compiling or interpreting on the computing device are disclosed. The method may include receiving source code at the computing device and finding similar source code cached on the computing device that is not the same as the received source code. The received source code is compared to the similar source code to determine one or more differences between the received source code and the similar source code. Metadata for the similar source code is accessed, an intermediate representation of the cached source code is retrieved, and the intermediate representation of the cached source code is first copied and the copy is modified using the one or more differences in connection with the metadata to generate an intermediate representation for the received source code [paras 0043-0044, 0049-0054].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAKINAH W TAYLOR whose telephone number is (571)270-0682.  The examiner can normally be reached on Monday-Friday, 9:45-5:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELENI SHIFERAW can be reached on 571-272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SWT/Examiner, Art Unit 2497                                                                                                                                                                                                        




/ANDREW J STEINLE/Primary Examiner, Art Unit 2497